              Case 3:20-cv-06191-RJB Document 1-1 Filed 12/08/20 Page 1 of 6
         ti

         yy         O Y
                      ~~~



                                                         q ♦ N . ~ i1 ~, ~ ."1 ?'~~
                                                   "



                                                                                                      K ~' AP C®UN R F/t
1                                                      AUG 2 6 2020                                                 r1' CC
                                                                                                             AUG 2 1 2o2o
2                                           C0lVNklLl Lwv1 ull.bt_               «~a
                                                                                                     AL18oN H. SOtiAI,
3

4

 5

6
                       SUPERIOR COURT OF THE STATE OF WASHINGTON
 7                                 FOR KITSAP COUNTY

 :   STEVEN W. DAVISON, individually, and on                                          2 d- 2 y 0 1 27 7 - 1$
     behalf of the ESTATE OF MARGARET                          NO.
 9   DAVISON; and MICHAEL DAVISON,
     individually                                              COMPLAINT FOR DAMAGES FOR
10                                                             WRONGFUL, DEATH
                            Plaintiffs,
11
               v.
12
     LSREF GOLDEN OPS 26 (WA), LLC, a
13   foreign Limited Liability Company, d/b/a
     "ORCHARD POINTE SENIOR ALZHEIMER
14   COMMUNITY" and PRESTIGE SENIOR
     MANAGEMENT, a foreign Limited Liability
15   Company, d/b/a "ORCHARD POINTE
     SENIOR ALZHEIMER COMMUNITY";
16
                            Defendants,
17

18

19             COMES NOW the Plaintiffs, by and tluough their attorneys of record, Amanda M.

20   Searle and Matthew Wurdeman of Connelly Law Offices, PLLC and by way of claim alleges

21   upon personal knowledge as to themselves and their own actions, and upon infonnation and

22   belief tipon all other matters, as follows:

23


     COMPLAINT - 1 of 6
                                                                         CONNELLY LAW OFFTCES, PLLC
                                                                                         2301 North 30th Street
                                                                                          Tacoma, WA 98403
                                                                                (253) 593-5100 Phone - (253) 593-0380 Fax
          Case 3:20-cv-06191-RJB Document 1-1 Filed 12/08/20 Page 2 of 6




 1

 2                                       I.     PARTIES

 3          1.      MARGARET DAVISON was an adult fernale who formerly resided at

 4    ORCHARD POINTE SENIOR ALZHEIMER COMMUNITY in ICitsap County. She died on

 5    December 19, 2019, from multiple ground level falls. The Kitsap County Coroner ruled her

 6    death an accident.

 7          2.      STEVEN W. DAVISON was appointed the Personal Representative of his

 8    mother's Estate on June 19, 2020. STEVEN W. DAVISON is MARGARET DAVISON's

 9    adult son and brings claims for the personal losses suffered by STEVEN W. DAVISON and

10    on behalf of all beneficiaries of the Estate of MARGARET DAVISON.

            3.      MICHAEL DAVISON is MARGARET DAVISON's adult son.

            4.      KIMBERLY SCHAFER-DAVISON is MARGARET DAVISON'S adult

      daughter.

14•          5.     ISAIAH FREEMAN-DAVISON is MARGARET DAVISON'S adult son.

15           6.     Defendant LSREF GOLDEN OPS 26 (WA), LLC is a foreign limited liability

16    corporation who owns, operates, and does btisiness as "ORCHARD POINTE SENIOR

17    ALZHEIMER COMMUNITY," an assisted living facility located at 300 S. Kitsap Blvd., Port

18    Orchard, WA 98366.

19           7.     Defendant PRESTIGE SENIOR MANAGEMENT, LLC is a foreign limited

20    liability corporation wlio owns, operates, and does business as "ORCHARD POINTE SENIOR

21    ALZHEIMER COMIVIUNITY," an assisted living facility located at 300 S. Kitsap Blvd, Port

22    Orchard, WA 98366.

23


      COMPLAINT - 2 of 6
                                                            CONNELLY LAW ®FFICES, PLLC
                                                                        2301 North 30th Street
                                                                         Tacoma,•WA 98403
                                                                (253) 593-5100 Phone - (253) 593-0380 Fax
         Case 3:20-cv-06191-RJB Document 1-1 Filed 12/08/20 Page 3 of 6




1                                 II.    VENUE & JURISDICTION

2          8.      This Court has original subject matter jurisdiction pursuant to the Constitution

3    of the State of Washington, Art. 4, § 6.

4           9.     Venue is proper in Kitsap County pursuant to RCW 4.12.020 becatise the events

5    giving rise to this claim occurred in Kitsap County.

6                                 III. STATEMENT OF FACTS

7           10.    MARGARET DAVISON resided at ORCHARD POINTE SENIOR

 8   ALZHEIMER COMMUNITY (hereinafter "ORCHARD POINTE") from approximately

 9   Februaiy 24, 2017 to approximately November 10, 2019.

'0
~           11.    MARGARET DAVISON had been previously diagnosed with Alzheimer's

11   disease and was completely dependent on the staff, agents, and ostensible agents of Defendant

12   to provide for her healtli, safety, and well-being.

13          12.     During her time at ORCHARD POINTE, MARGARET DAVISON was

14   neglected and abused. The staff, agents, and ostensible agents of Defendants fell well below

15   the standard of care in their treatment and monitoring of Plaintiff. Due to their neglect and

16   abuse, MARGARET DAVISON sustained at least ,eight falls, lnany for which she was

17   hospitalized at HaiTison Medical Center. As a result of these falls, MARGARET DAVISON

18   sustained multiple fractures, to include a pelvic fracture, a closed fi•acture of the left humenis,

19   a hip fi•acture, a right shoulder fracture, a closed head injury, and an acute nondisplaced fracture

20   of the right orbital floor, among others. After her hospitalization at HaiTison Medical Center

21   related to a fall on Noveinber 10, 2019, her doctor indicated "she clearly cannot go bacic to the

22   same facility."

23          13.     On November 13, 2019 MARGARET DAVISON was adinitted to Martha and


     COMPLAINT - 3 of 6
                                                                  CONNELLY LAW OFFICES, PLLC
                                                                               2301 North 3011, Street
                                                                                Tacoma, WA 98403
                                                                       (253) 593-5100 Phone - (253) 593-0380 F~x
         Case 3:20-cv-06191-RJB Document 1-1 Filed 12/08/20 Page 4 of 6




1    Maiy Health Services in Poulsbo, WA. She passed away on December 19, 2019. The cause

2    of death was identified as the final fall at ORCHARD POINTE on November 10, 2019. The

3    Kitsap County Coroner stated .that the cause of death was "ACCIDENTAL."

4          14.     As a result of the negligence and abuse and neglect of Defendants, MARGARET

5    DAVISON suffered multiple bone fractures and was hospitalized numerous times. Despite

6    this, ORCHARD POINTE continued to provide inadequate care.

7

 8                       IV. FIRST CAUSE OF ACTION — NEGLIGENCE

 9          15.     Defendants, through their agents and ostensible agents, owed a duty of care to

10   MARGARET DAVISON.

11          16.     Defendants breached that dttty when, among other things, their agents and/or

12   ostensible agents failed to adhere to the standard of care—both as set forth herein and in other

13   respects as well.

14          17.     Defendants breached that duty when, among otlier things, theu• agents and/or

15   ostensible agents, failed to talce proper steps to prevent fall risks.

16          18.     Defendants breached that cltity when, among other things, their agents and/or

17   ostensible agents, failed to properly educate and train tliemselves, and failed to create,

18   iinplement, enforce, ancl/or follow proper policies and procedures to prevent fall rislcs.

19          19.     As a direct and proximate result of these and other breaches, as described above

20    and in other respects as well, MARGARET DAVISON suffered extensive and hoi7ifying

21    physical pain and suffering, as well as accoinpanying psychological injuries.

22          20.     As a direct and proxiinate result of these ancl other breaches, as described above

23    and in other respects as well, MARGARET DAVISON suffered enormous personal losses,


     COMPLAINT - 4 of 6
                                                                    CONNELLY LAW OFFICES, PLLC
                                                                                2301 North 30'h Street
                                                                                 Tacoma, WA 98403
                                                                        (253) 593-5100 Phone - (253) 593-0380 Fax
         Case 3:20-cv-06191-RJB Document 1-1 Filed 12/08/20 Page 5 of 6




1    including death.

2          21.     As a direct and proximate result of these and other breaches, as described above

3    and in other respects as well, MARGARET DAVISON has incurred general and special

4    damages in an amount to be determined by the jury at time of trial.

5                 V. SECOND CAUSE OF ACTIOlV — VIOLATION OF RCW 73.34

6          22.     At all relevant tiines, MA.RGARET DAVISON was a vulnerable adult within

7    the meaning of RCW 74.34 and as defined in RCW 74.34.020(15).

8          23.     At all relevant times, ORCHARD POINTE was a"facility" as that tenn is

9    defined in RCW 74.34.020(5).

10          24.    Defenclants' conduct as described herein constitutes abuse and neglect within

11   the meaning of RCW 74.34.200(1), thereby giving rise to a separate cause of action.

12          25.    Plaintiff is entitled to attorney fees and costs under the VAS statute.

13          VI. THIRD CAUSE OF ACTION- WRONGFUL DEATH

14          26. Due to Defendants' negligence, MARGARET DAVISON suffered a painful

15   death. Plaintiffs seelcs dainages for their own loss of consortium and all available damages on

16   behalf of the Estate of MARGARET DAVISON for personal losses suffered, including but not

17   limited to health care and funeral expenses, pain and suffering, anxiety, emotional distress,

18   fear, and all other damages available under law.

19                                 V. PRAYER FOR RELIEF

20          WHEREFORE, Plaintiffs request a judgment against Defendants:

21          (a)    Awarding general and special damages in aniotints to be proven at trial;

22          (b)     Awarding reasonable attoineys' fees and costs;

23          (c)     Awarding any and all applicable interest on the judgment; and


     COMPLAINT - 5 of 6
                                                                 CONNELLY LAW OFFICES, PLLC
                                                                             2301 North 3011, Sh•eet
                                                                              Tacoma, WA 98403
                                                                     (253) 593-5700 Phone - (253) 593-0380 Fax
         Case 3:20-cv-06191-RJB Document 1-1 Filed 12/08/20 Page 6 of 6




1          (d)    Awarding such other and further relief as the Coiirt deems just and proper.

2          DATED this 17tt' day of Atigust, 2020.

3

4                                       CONNE~Y, LAW OFFICES, PLLC

5                                       By
                                        Amanda M. Searle, WSBA No.
6                                       Matthew Wurdeman, WSBA No. 49940
                                        Attorneys for Plaintiffs
7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     COMPLAINT - 6 of 6
                                                              CONNELLY LAW OFFICES, PLLC
                                                                           2301 North 301h Sh•eet
                                                                            Tacoma, WA 98403
                                                                   (253) 593-5100 Phone - (253) 593-0380 Fax
